Citation Nr: 1025440	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected amputation of the right little toe, with midfoot 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a right lower extremity 
condition (to include ankle arthritis), to include as secondary 
to the service-connected amputation of the right little toe with 
midfoot degenerative joint disease.  

3.  Entitlement to service connection for a left lower extremity 
condition (to include the knee), to include as secondary to the 
service-connected amputation of the right little toe with midfoot 
degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the January 2008 and August 2009 decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee which denied the benefits sought on 
appeal.  The Veteran appealed these decisions to BVA, and the 
case was referred to the Board for appellate review.  

In addition to the claims noted above, the Veteran also filed a 
claim seeking entitlement to service connection for arthritis of 
the right foot and ankle which was also denied in the January 
2008 rating decision.  During the appeal, before the matter was 
certified to the Board, in an August 2009 rating decision, the RO 
granted service connection for midfoot degenerative joint disease 
of the right foot.  This condition was then combined with the 
Veteran's service-connected amputation of the right little toe, 
(which had previously been been evaluated under Diagnostic Code 
5172) and the previously assigned noncompensable rating was 
increased to 10 percent effective June 15, 2007, pursuant to 
Diagnostic Codes 5010-5284.  

A Travel Board hearing was held on March 10, 2010, at the 
Nashville RO before the undersigned.  A transcript of the 
testimony is in the claims file.

The issues of service connection for the right and left lower 
extremity conditions are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's service-connected amputation of the right 
little toe with midfoot degenerative joint disease is productive 
of moderately severe symptomatology.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the right 
little toe amputation, with midfoot degenerative joint disease 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.3, 4.40-4.5, 4.7, 4.71a, 
Diagnostic Codes 5010-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Letters dated in January and July 2007 satisfied the duty to 
notify provisions concerning an increased rating claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
The Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating and effective date.  
In this regard, the Board notes that both letters informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating could 
be changed if there were changes in his condition.  The letters 
also explained how disability ratings and effective dates were 
determined.  The Veteran's claim was subsequently readjudicated 
in the August 2008 Statement of the Case (SOC), as well as the 
March 2009 and August 2009 Supplemental Statements of the Case 
(SSOCs).  

Additionally, as will be discussed below, the Veteran is 
currently assigned a 10 percent disability evaluation for the 
disability on appeal pursuant to 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5010-5284.  The Board does acknowledge that the January and 
July 2007 notice letters were sent to the Veteran prior to the 
August 2009 rating decision, wherein the Veteran's initial 
service-connected amputation of right little toe, initially 
evaluated under Diagnostic Code 5172, was merged with and re-
evaluated together with midfoot degenerative joint disease of the 
right foot under Diagnostic Codes 5010-5284.  The Board does 
acknowledge that the January and June 2007 notice letters did not 
specifically provide the rating criteria used.  However, the 
Board notes that Diagnostic Code 5284 does not provide a specific 
measurement or test result.  Instead, Diagnostic Code 5284 relies 
on evidence showing the disability to be moderate, moderately 
severe or severe.  As such, the Veteran is evaluated under a 
diagnostic code containing criteria that would be satisfied by 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the Board 
notes that the rating decision and September 2009 SSOC provided 
the Veteran with the pertinent rating criteria.   

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records and 
private treatment records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded VA examinations in March 2007 and in 
July 2009 in connection with his claim for an increased rating 
for his service-connected disability.  The VA examination reports 
include an interview of the Veteran and a discussion of his 
medical history.  The examiners reviewed the Veteran's medical 
history with him, recorded his current complaints, and conducted 
appropriate physical examinations before rendering appropriate 
diagnoses and opinions which fully address the rating criteria 
that is relevant to rating the disability in this case.  In that 
regard, the examiner not only assessed the level of disability of 
the Veteran's service-connected amputation of the right little 
toe, but also the level of disability of his right foot, 
conducting the necessary range of motion testing and providing 
discussion on whether there was any pain, weakened movement, 
excess fatigability, or lack of endurance upon repetitive 
movement.  The Board finds that the March 2007 and July 2009 
examinations are adequate upon which to base a decision.

The Board therefore concludes that there is adequate medical 
evidence of record to make a determination in this case and the 
Veteran's claim can be adjudicated on the evidence of record.  
See 38 C.F.R. § 4.2 (2009).  The Veteran and his representative 
have not contended otherwise.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.	Merits of the Claim

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected amputation of 
the right little toe with midfoot degenerative joint disease.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the scheduler criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The Veteran is currently assigned a 10 percent disability rating 
for his amputation of the right little toe with midfoot 
degenerative joint disease pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5284 (2009) (hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned, the additional code is shown after the 
hyphen).  

The rating criteria for evaluating traumatic arthritis is set 
forth in 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).  Under 
that diagnostic code, traumatic arthritis is to be evaluated as 
degenerative arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensably disabling under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is assigned where x-ray evidence shows 
involvement of two or more major joints or 2 or more minor joint 
groups. Where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2009). The 20 and 10 percent ratings based on x-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.  See Id., Note (1).

The only possible increased rating under Diagnostic Code 5010 is 
for the x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional incapacitating 
exacerbations.  Under 38 C.F.R. § 4.45(f) multiple involvements 
of the interphalangeal joints are considered groups of minor 
joints, ratable on a parity with major joints.

Under 38 C.F.R. § 4.72, Diagnostic Code 5284, a 10 percent rating 
is assigned for a moderate foot injury, a 20 percent rating is 
assigned for a moderately severe foot injury and a 30 percent 
rating is assigned for severe foot injuries.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2009).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  
Use of terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
C.F.R. §§ 4.2, 4.6.  

The Board notes that there are additional diagnostic codes for 
the evaluation of foot disabilities.  However, Diagnostic Codes 
5279-5282 have maximum rating criteria of 10 percent, so the 
Veteran could not receive a higher rating under these codes.  
Moreover, the criteria under Diagnostic Code 5283 is identical to 
the criteria under 5284, and rating the Veteran's disability 
under both would be pyramiding as foot injuries encompasses the 
evaluation of the tarsal.  38 C.F.R. § 4.14, see Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Diagnostic Codes 5277 and 
5278 are not for application as there is no evidence of pes cavus 
or bilateral weak foot.  Regarding Diagnostic Code 5276, the 
Board acknowledges that the Veteran was diagnosed with moderate 
pes planus.  However, the July 2009 VA examiner opined that the 
Veteran is able to correct his pes planus deformity when he 
performs a toe raise.  In any event, unilateral marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon achilles on 
manipulation have not been shown in this case so as to warrant a 
30 percent rating (the next higher allowable rating).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 20 percent rating, but no higher, for 
his service-connected amputation of the right little toe with 
midfoot degenerative joint disease.  

During his March 2010 travel board hearing, the Veteran explained 
that while he was serving with the Navy, he participated in a 
general quarters emergency drill wherein he bumped his fifth toe 
on the right foot of his bunk.  He stated that a large prominence 
developed on his right small toe which caused it to grow away 
from the rest of his toes and he underwent surgery in order to 
have the bump removed.  The Veteran testified that the area 
surrounding the surgical site soon became infected and the right 
little toe had to be amputated to prevent the spread of further 
infection.  He asserts that as a result, he experiences extreme 
pain in his right foot, ankle, knee and leg, he applies a great 
deal of pressure to his left lower extremity, and has difficulty 
carrying out his duties at his job as well as working around the 
house.  

The evidence of record reflects that the Veteran's service-
connected right foot disability had symptomatology commensurate 
with a moderately severe foot injury, but not a severe foot 
injury.  Report of the March 2007 VA examination indicates the 
Veteran uses a cane and wears corrective shoes for his pain.  He 
described the pain as a "dully and achy lightening shocky type 
pain with significant night pain" and stated that standing for 
long periods of time aggravates the pain in his amputation site.  
Upon physical examination, the physician noted that the Veteran 
does have tenderness to palpation at a small tip of the stump 
which is at the amputation site of his fifth right metatarsal 
head on the right foot.  The Veteran's mid foot and ankle was 
shown to have 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion, both actively and passively without pain 
throughout the entire arc of motion.  

During the July 2009 VA examination, the Veteran reported pain in 
the right foot near the amputation site as well as in the midfoot 
area which radiates towards the ankle.  He described experiencing 
an occasional numbness and a burning sensation in his foot and 
stated that he uses a custom shoe as well as a double-up right 
brace on the right foot, which gives him moderate relief.  The 
Veteran stated he can walk for 30 minutes before he starts to 
have significant pain in his right foot and experiences flare-ups 
about one to two weeks out of the month.  He described his pain 
to be at a level of 9/10 with any standing or walking, and 
minimal pain at rest.  The Veteran reported that his right foot 
affects his daily activities the same way it affects his job in 
that he has pain with prolonged standing and walking.  

Upon physical examination, the examiner noted that the right foot 
showed normal alignment of the Achilles tendon and calcaneus.  
There was no evidence of abnormal weightbearing.  It was noted 
that he had moderate pes planus deformity which he could correct 
when performing a toe raise, and that he had tenderness to 
palpation over the dorsal aspect of the midfoot as well as the 
medial aspect of the plantar surface of the foot.  Upon further 
examination, the examiner wrote that the Veteran shows 
"generalized decreased sensation to light touch throughout the 
foot and is unable to feel Semmes-Weinsten monofilament."  The 
Veteran had mild pain with manipulation of the midfoot during 
single or multiple repetitions and his gait was noted to be 
antalgic.  The examiner diagnosed the Veteran with status post 
fifth toe amputation with moderate pes planus and moderate 
midfoot DJD.  

The July 2009 X-ray of the right foot indicated "[d]egenerative 
change with marked dorsal osteophyte formation at the 
talonavicular and navicular cuneiform joints."  It also 
reflected degenerative change at the cuboid fifth metatarsal 
joint.  

During his March 2010 hearing, the Veteran testified that the 
pain in his right foot has consistently grown worse since the 
date of his surgery and affects his daily life at home as well as 
his ability to perform his occupational duties as a postal 
worker.  Based on the evidence of record, the Veteran has been 
shown to have met the criteria for a 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5284, and the preponderance of 
the objective medical evidence of record shows the amputation of 
the small right toe with midfoot degenerative joint disease is no 
more than moderately severe.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5284.  

The Board has also considered, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, 
an increased evaluation of the Veteran's right foot disability is 
not warranted on the basis of functional loss due to pain in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the 20 percent rating assigned herein, and no 
higher.  The Board acknowledges that the Veteran has consistently 
complained of right foot pain.  However, during the March 2007 VA 
examination, it was noted that the Veteran's range of motion and 
function was not additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use or during flare-
ups.  While it was noted that the Veteran had tenderness to 
palpation over the dorsal aspect of the midfoot as well as the 
medial aspect of the plantar surface of the foot, the effect of 
this pain is contemplated in the 20 percent disability rating 
assigned herein.  Therefore, an increased evaluation for the 
Veteran's service-connected amputation of the right little toe 
with midfoot degenerative joint disease is not warranted on the 
basis of functional loss due to pain or weakness in this case, as 
the Veteran's symptoms are contemplated by the 20 percent rating 
already assigned.  

Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating for his service-connected 
amputation of the right little toe with midfoot degenerative 
joint disease at any point during the instant appeal, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, the Board finds that the current 20 percent 
disability rating appropriate for the entirety of the rating 
period.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  

III.	Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right foot disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's right foot 
with the established criteria found in the rating schedule for 
disabilities of the foot shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his right foot.  Indeed, it does not appear 
from the record that since the amputation of his right little 
toe, the Veteran has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  The 
Veteran states that he currently works for the postal office, and 
as of 1996, his duties were changed to mail handler since he has 
been unable to carry mail or stand for long distances.  While the 
Veteran experiences pain and discomfort in his right foot, there 
is nothing in the record to indicate that he is unable to work as 
a result of his right foot disability, especially since his 
duties have been changed so as not to require that he exert as 
much pressure and weight on his feet.  Indeed, during his 
hearing, the Veteran stated that his employer has been 
understanding when he has needed to take time off due to the 
pain.  Moreover, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to a 20 percent evaluation for service-connected 
amputation of the right little toe, and no higher, is granted.  


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Veteran contends that as a result of his service-connected 
amputation of the right little toe with midfoot degenerative 
joint disease, he not only experiences pain in his right foot, 
but also suffers from pain radiating to his right ankle, knee and 
leg.  He claims to have experienced this type of pain since his 
surgery.  See Veteran's March 2010 hearing transcript, p. 9.  The 
Veteran further asserts that as a result of his right leg pain, 
he shifts a great deal of pressure and weight onto his left leg 
to keep from having to use the right leg, and consequently 
suffers from pain and discomfort in his left foot, ankle and 
knee.  It was noted during his travel board hearing that he wears 
a boot which has a metal brace in it on the right leg to keep his 
foot straight.  

The Veteran is considered competent to discuss pain he has 
experienced since his time in service.  See 38 C.F.R. § 
3.159(a)(2); Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology capable 
of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  However, as a lay person, the 
Veteran is not qualified to render a medical opinion as to 
etiology or diagnosis of the condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

During his July 2009 VA examination, the examiner interviewed the 
Veteran and noted his complaints of pain, soreness, swelling and 
overall discomfort in his bilateral feet, ankles and knees.  Upon 
conducting a physical examination of the Veteran, the examiner 
diagnosed him with status post fifth toe amputation with moderate 
pes planus and moderate midfoot degenerative joint disease (DJD) 
in the right foot, moderate midfoot DJD and pes planus deformity 
in the left foot, moderate DJD of the right ankle and syndesmosis 
joint, mild to moderate DJD of the left ankle and syndesmosis 
joint, moderate DJD in the right and left knee, and peripheral 
neuropathy of the bilateral fee.  

With regard to whether these diagnoses are related to the 
Veteran's service-connected disability, the examiner opined that 
it would resort to mere medical speculation to try to determine 
whether the Veteran's current DJD of the lower extremity joints 
was related to the small toe amputation.  He commented that while 
the Veteran's right foot condition is related to the small toe 
amputation, "to say that both ankles and both knees are also 
related to the amputation of a small toe...resorts to mere medical 
speculation," adding that removal of the small toe should not 
alter the gait in such a way that it would put the Veteran at 
risk for arthritis.  The examiner explained that had there been 
significant trauma to the Veteran's ankles or knees in the past, 
this could contribute, but the Veteran had not mentioned any 
other previous injuries.  The examiner reiterated that it would 
resort to medical speculation to say that the left foot, ankle 
and knee, and right ankle and knee are directly related to an 
event in service or to the small toe amputation.  

Since the examiner does not appear to offer an opinion with 
respect to whether the Veteran's current disabilities are due to 
his service-connected disability or otherwise etiologically 
related to his period of active service, the examiner's report is 
considered a non-opinion.  It is well established that medical 
opinions that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An 
award of service connection must be based on reliable competent 
medical evidence and conjectural or speculative opinions as to 
some remote possibility of such a relationship are insufficient.  
See 38 C.F.R. § 3.102 (2009).  Service connection may not be 
based on a resort to pure speculation or even remote possibility.  
See Id.  While the examiner provides reasoning which would 
support a conclusion that there is no etiological link or 
connection between the Veteran's current disabilities and his 
service-connected disability, the examiner has not stated as such 
in definitive terms, and therefore the July 2009 VA medical 
opinion is unclear.  

The Board concludes the examiner should have rendered an opinion 
discussing the likelihood (likely, unlikely, at least as likely 
connected to an event in service as to some other event, injury, 
or disease outside of service) that the Veteran's current 
disabilities are etiologically linked and/or related to his 
service-connected disability, or otherwise etiologically related 
to his years of active service.  In this regard, the examiner's 
opinion should use definite and unambiguous terms when rendering 
his or her opinion.  

The Board notes that if the examiner is unable to arrive at a 
medical conclusion, then it must be clear from the record that 
this is not the first impression of an uninformed examiner, but 
rather a determination reached after all due diligence in seeking 
relevant medical information that may have bearing on the 
requested opinion.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. 
App. Mar. 25, 2010).  It must be apparent that the examiner has 
considered "all procurable and assembled data," by obtaining 
all tests and records that might reasonably illuminate the 
medical analysis.  38 C.F.R. § 3.102 (2009); See Jones v. 
Shinseki, supra.  In addition, the examiner has an obligation to 
conduct research in the medical literature depending on the 
evidence in the record at the time of examination.  See Jones, 
citing Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this 
regard, the opinion should then be supplemented with a sufficient 
medical explanation as to why a conclusion cannot be reached 
based on the evidence provided as applied to the medical 
principles.  

If VA undertakes to provide a medical examination, the Board must 
ensure that such examination is adequate.  See Barr v. Nicholson, 
21 Vet. 303, 311.  In this case, the Board does not find the VA 
examiner's opinion to be adequate as the medical examiner did not 
provide a clear opinion as to whether the Veteran's current 
disabilities are related to the Veteran's service-connected 
disability, or otherwise etiologically related to his years of 
active service.  As it is unclear whether there is a nexus 
between the Veteran's current disabilities and service, a remand 
is necessary for another VA examination and opinion.  38 C.F.R. § 
3.159(c)(4).  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
right ankle and knee condition as well as 
any current left foot, ankle and knee 
condition that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records and 
subsequent VA and private treatment 
records.  The examiner should specifically 
take note of the July 2009 VA examination 
report  The examiner should then provide 
an opinion as to the likelihood (likely, 
unlikely, or at least as likely as not) 
that any right and left lower extremity 
condition currently present is related to 
service or proximately due to or the 
result of the service-connected right foot 
disability.  The examiner should also 
provide an opinion as to the likelihood 
(likely, unlikely, or at least as likely 
as not) that any right and left lower 
extremity condition currently present was 
aggravated by the service-connected right 
foot disability.  

The examiner should note that aggravation 
is defined for legal purposes as a 
permanent worsening of the underlying 
condition beyond the natural progress of 
the disorder, versus a temporary flare-up 
of symptoms.  If the examiner determines 
that any right and left lower extremity 
condition currently present was aggravated 
by the service-connected right foot 
disability, the examiner should identify 
the level of disability caused by the 
right foot, to the extent possible.  The 
examiner should explain the basis for any 
opinion reached.  

If the examiner concludes that it is 
impossible to determine whether the 
Veteran's current right and left lower 
extremity conditions are related to 
service and/or to his service-connected 
disability without resorting to 
speculation, then an explanation should be 
provided as to how he or she arrived at 
this conclusion.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


